

                




October 16, 2013


Mr. Antonio Urcelay
Spain


Dear Antonio:


I am pleased that you have agreed to serve as the Chief Executive Officer
(“CEO”) of Toys “R” Us, Inc. and Toys “R” Us – Delaware, Inc. (collectively, the
“Company”). This letter agreement details the terms of your continued employment
with the Company.


In recognition of your continued leadership and contributions, the Company is
pleased to inform you that you will receive additional benefits as set forth
herein and the attached addenda. This letter agreement supersedes and replaces
the July 1, 2013 letter agreement between you and the Company, and such prior
letter agreement is now null and void. This letter agreement does not, however,
supersede or amend the terms of your Special Transition Bonus Agreement, dated
March 11, 2013. Your Special Transition Bonus shall continue to be payable to
you under the terms and conditions of your Special Transition Bonus Agreement
dated March 11, 2013.


•
Term of Employment – You shall be employed as CEO for a period commencing on
October 16, 2013 (the “Commencement Date”) and ending October 31, 2015 (the
“Initial Term”), on the terms and subject to the conditions set forth in this
letter agreement. Following the Initial Term, the Company and you may mutually
agree to extend the term of your employment on the terms and conditions
hereunder for an additional one (1) year period (the “Extension Term”, and
together with the Initial Term, subject to earlier termination by the Company as
provided herein, the “Employment Term”). Neither the Company nor you shall be
obligated to enter into the Extension Term. Your decision to not enter into the
Extension Term shall not affect any of the rights that you have acquired or that
have accrued as of the end of the Initial Term, shall not affect your ability to
retire from the Company and shall not have an effect upon your rights upon
retirement.



•
Annual Base Pay – Your annual base pay for your professional services as CEO
shall be 1,000,000 Euro gross. This includes any concepts you are entitled to,
considering your relationship with the Company, including the non-competition
compensation agreed with you in Addendum A. Your performance and base pay will
continue to be reviewed on an annual basis and you shall be entitled to such
increases in annual base pay, if any, as may be determined from time to time in
the sole discretion of the Board of Directors of the Company (the “Board”);
provided, however, that your annual base pay together with your annual bonus
payment shall be at all times at least 10% greater than the annual base pay and
the annual bonus payment for any other employee of the Company. The annual base
pay provided herein, and any increases that may be provided by the Board from


  
1
64421-6

--------------------------------------------------------------------------------



time to time, shall be your “Annual Base Pay.” The aforementioned Annual Base
Pay shall be used for calculating any applicable benefits, such as incentive pay
and other benefits that are calculated based upon annual base pay, except for
Severance Compensation, which shall be calculated as provided herein. Your
Annual Base Pay will be reviewed once the payments for the non-competition
post-termination obligation are paid out, at which time both parties will agree
as to the annual base pay going forward.


You will continue to be entitled to receive the “Other Benefits” provided
herein, such as life and medical insurance, pension contributions and other
benefits that you currently receive.


•
Annual Bonus – Your incentive target is 150% of your Annual Base Pay. Therefore,
your target total cash (base pay plus target incentive) is 2,500,000 Euro gross.
The Annual Bonus is payable upon the Company’s achievement of certain
performance targets established by the Board. For Fiscal Year 2013, your Annual
Bonus shall be payable based upon the criteria set forth in Addendum B.
Thereafter, your Annual Bonus shall be consistent with the metrics and
weightings adopted by the Board, at their discretion, for similarly situated
Executive employees under the terms and conditions of the Company’s Annual Bonus
Plan.



•
One-Time Offer Acceptance Bonus – As soon as practicable following the
Commencement Date, you shall receive a one-time offer acceptance bonus of
250,000 Euro gross (“Offer Acceptance Bonus”). If you voluntarily terminate your
employment with the Company without Good Reason or if the Company terminates
your employment for Cause prior to the first anniversary of the Commencement
Date, then you agree to reimburse the Company 100% of your Offer Acceptance
Bonus. If you voluntarily terminate your employment with the Company or if the
Company terminates your employment for Cause on or following the first
anniversary of your Commencement Date but prior to the second anniversary of
your Commencement Date, then you agree to reimburse the Company 50% of your
Offer Acceptance Bonus. You hereby agree that such reimbursement may, at the
election of the Company, be effected by offsetting the amount to be reimbursed,
in whole or in part, by withholding other amounts due to you by the Company.



For purposes of this letter agreement, “Good Reason” shall mean, without your
consent and other than in connection with a termination of the your employment
by the Company for Cause or due to your death or Disability, (A) the failure of
the Company to pay any undisputed amount due under this Agreement; (B) a
substantial reduction in your targeted compensation level (other than a general
reduction in base salary or annual incentive compensation opportunities that
affects all members of senior management of the Company proportionally); or (C)
the Company requiring you, without your consent, to relocate and be based at any
office or location outside of the Madrid, Spain area. Notwithstanding the
foregoing, any termination by you for Good Reason may only occur if you provide
a notice to the Company in writing within 45 days after you learn (or

  
2
64421-6

--------------------------------------------------------------------------------



reasonably should have learned) about the occurrence of the event giving rise to
the claim of Good Reason and such notice is sent as follows: by certified mail
or overnight courier to Toys “R” Us, One Geoffrey Way, Wayne, NJ 07470,
attention General Counsel. Notwithstanding the foregoing, resignation by you
shall not be deemed for “Good Reason” if the basis for such Good Reason is cured
within a reasonable period of time (determined in light of the cure appropriate
to the basis of such Good Reason), but in no event more than thirty (30)
business days after the Company receives the notice of termination specifying
the basis of such Good Reason. For purposes of this letter “Disability” shall
mean the determination that you are disabled pursuant to the terms of the
Company’s long term disability plan


For purposes of this letter agreement, “Cause” shall mean any of the following,
as determined by the Board: (A) your willful failure to perform any material
portion of your duties; (B) the commission of any fraud, misappropriation or
misconduct by you that causes demonstrable injury, monetarily or otherwise, to
the Company or an affiliate; (C) the conviction of, or pleading guilty or nolo
contendere to, a felony involving moral turpitude; (D) an act resulting or
intended to result, directly or indirectly, in material gain or personal
enrichment to you at the expense of the Company or an affiliate; (E) any
material breach of your fiduciary duties to the Company or an affiliate as an
employee or officer; (F) a material violation of the Company’s Code of Ethical
Standards, Business Practices and Conduct or any other violation of a Company
policy; (G) the failure by you to comply, in any material respect, with the
provisions or any any other undertaking set forth in this Agreement or any other
agreement you has with the Company or any affiliate or any breach by you hereof
or thereof if such failure or breach is reasonably likely to result in a
material injury to the Company or an affiliate.


•
One-Time Equity Award – As soon as practicable following the Commencement Date,
but no later than December 31, 2013, you shall receive a grant of Restricted
Stock Units (“RSU”) of the Company’s common stock having a value of eight
million dollars ($8,000,000) based upon the fair market value of the Company’s
common stock as of the grant date (the “One-Time Equity Award”). The number of
RSU for the One-Time Equity Award shall be rounded up to the nearest 100 shares.



The vesting schedule for the One-Time Equity Award (subject to your continued
employment through the applicable vesting dates) shall be as follows:


¯
50% of the One-Time Equity Award shall vest on the earlier to occur of (i) the
first anniversary of the grant date, anticipated to be on or about October 31,
2014, or (ii) the termination of Initial Term by the Company without Cause.



¯
The remaining 50% shall vest as follows:

o
25% shall vest at the end of the first quarter after the first anniversary of
the grant date, anticipated to be on or about January 31, 2015;


  
3
64421-6

--------------------------------------------------------------------------------



o
25% shall vest at the end of the second quarter after the first anniversary of
the grant date, anticipated to be on or about April 30, 2015;

o
25% shall vest at the end of the third quarter after the first anniversary of
the grant date, anticipated to be on or about July 31, 2015; and

o
25% shall vest at the end of the fourth quarter after the first anniversary of
the grant date, on or about October 31, 2015.



Once vested, the One-Time Equity Award is not forfeitable even if the Employment
Term expires. This One-Time Equity Award shall not be eligible for retirement
acceleration as defined under the Toys “R” Us, Inc. 2010 Incentive Plan,
notwithstanding anything to the contrary under the Toys “R” Us, Inc. 2010
Incentive Plan.


You shall have the right (solely at your election) at any time until the
occurrence of an initial public offering of the Company’s common stock (an
“IPO”) to require the Company to repurchase in one or more transactions up to
100% of your shares of common stock acquired upon vesting of the One-Time Equity
Award. The put right may be exercised by giving notice to the Company no sooner
than six months after the earlier of (i) the expiration or earlier termination
of the Employment Term or (ii) the effective date of your retirement. The
purchase price per share payable by the Company in connection with such put
rights shall be the fair market value determined as of a date determined by the
Board that is the anticipated closing date of the repurchase. The closing of the
repurchase will take place as soon as practical (i.e., as of the next valuation
of the Company’s common stock which customarily occurs in or about April and
October of each year), but no later than 180 days after your delivery to the
Company of notice of exercise of the put right.
 
In all other respects, this grant shall be subject to the terms and conditions
detailed in the Toys “R” Us, Inc. 2010 Incentive Plan and the grant agreement
thereunder.


•
Annual Equity Award – You shall continue to participate in the Company’s Amended
and Restated 2005 Management Equity Plan, the Toys “R” Us, Inc. 2010 Incentive
Plan and any subsequent long-term incentive plans of the Company (collectively,
the “Long-Term Incentive Plans”) in accordance with the policies and procedures
of the Long-Term Incentive Plans. Your annual target long-term inventive award
shall be 100% of Annual Base Pay.



Any previous or future awards granted to you pursuant the Long-Term Incentive
Plans shall be subject to the following enhanced rights upon retirement: Upon
your retirement with at least 6 months written notice, but no sooner than May
10, 2014, you shall have the right (solely at your election) at any time until
the occurrence of an IPO to require the Company to repurchase shares of common
stock acquired by you upon vesting or exercise of your equity awards (including
the shares of common stock to be issued pursuant to a cashless exercise of
options) at a repurchase rate not to exceed 25% of the total shares of common
stock acquired by you upon vesting or exercise of your equity

  
4
64421-6

--------------------------------------------------------------------------------



awards (including the shares of common stock to be issued pursuant to a cashless
exercise of options) pursuant to the Long-Term Incentive Plans per year over a
four-year period following your exercise of the put right, subject to an initial
six-month holding period following your acquisition of such shares (pursuant to
option exercise, settlement of RSU or otherwise). The put right may be exercised
by giving notice to the Company no sooner than six months after the effective
date of your retirement. The purchase price per share payable by the Company in
connection with such put rights shall be the fair market value determined as of
a date determined by the Board that is the anticipated closing date of the
repurchase. The initial closing of the repurchase will take place as soon as
practical (i.e., as of the next valuation of the Company’s common stock which
customarily occurs in or about April and October of each year), but no later
than 180 days after your delivery to the Company of notice of exercise of the
put right, with the remaining three installment purchases to take place annually
thereafter. You may not require the Company to repurchase more than 25% of the
total shares of common stock acquired by you upon vesting or exercise of your
equity awards (including the shares of common stock to be issued pursuant to a
cashless exercise of options) pursuant to the Long-Term Incentive Plans in any
year during the four-year period described above.


•
2015 Equity Award – If the Initial Term of this letter agreement is extended for
the Extension Term, then, you shall receive a grant of RSU of the Company’s
common stock having a value of four million dollars ($4,000,000) based upon the
then current fair market value of the Company’s common stock. The number of RSU
shall be rounded up to the nearest 100 shares (the “2015 Equity Award”).



The vesting schedule for the 2015 Equity Award (subject to your continued
employment through the applicable vesting dates) shall be as follows:


¯
25% of the 2015 Equity Award shall vest at the end of each quarter over a 12
month period – anticipated to be on or about January 31, 2016, April 30, 2016,
July 31, 2016 and October 31, 2016.



The 2015 Equity Award shall not be eligible for retirement acceleration as
defined under the Toys “R” Us, Inc. 2010 Incentive Plan, notwithstanding
anything to the contrary under the Toys “R” Us, Inc. 2010 Incentive Plan.


You shall have the right (solely at your election) at any time until the
occurrence of an IPO to require the Company to repurchase in one or more
transactions up to 100% of your shares of common stock acquired upon vesting of
the 2015 Equity Award. The put right may be exercised by giving notice to the
Company no sooner than six months after the earlier of (i) the expiration or
earlier termination of the Employment Term or (ii) the effective date of your
retirement. The purchase price per share payable by the Company in connection
with such put rights shall be the fair market value determined as of a date
determined by the Board that is the anticipated closing date of the repurchase.
The closing of the repurchase will take place as soon as practical (i.e., as of
the next valuation of the

  
5
64421-6

--------------------------------------------------------------------------------



Company’s common stock which customarily occurs in or about April and October of
each year), but no later than 180 days after your delivery to the Company of
notice of exercise of the put right.


In all other respects, this grant shall be subject to the terms and conditions
detailed in the Toys “R” Us, Inc. 2010 Incentive Plan and the grant agreement
thereunder.


•
Other Benefits – During the Employment Term, you will continue to be eligible to
participate in the other Company benefit programs in which you currently
participate subject to the terms of the benefit plans and any subsequent
modifications the Company may make to those benefit plans, and this Agreement
does not affect the manner in which such benefits are calculated or determined.



•
Severance Compensation – If, prior to the expiration of the Initial Term, your
employment with the Company is terminated by the Company (for reasons other than
Cause), or if, prior to the expiration of the Initial Term, you resign for Good
Reason, the Company will provide you with an amount equal to 2,444,400 Euro
gross (the “Severance Compensation”), payable in twenty-four (24) equal monthly
installments following your termination. The Severance Compensation will include
any statutory notice and/or termination pay you would otherwise be entitled to
for the termination of your professional relationship with the Company. You will
only have the right to receive the compensation defined for each scenario, if
you and the Company accept, sign and comply with the Separation and Release
Agreement attached hereto as Addendum C.



In the event this severance obligation arises within the twenty-four (24) months
following the Company’s Change in Control1, the Severance Compensation shall be
paid in a lump sum within sixty (60) days following your employment termination
date.


No severance compensation shall be due in case of the termination of your
employment for Cause or your resignation or retirement from your post at any
time, including following a Change in Control, for any reason other than your
resignation for Good Reason during the Initial Term.


No Severance Compensation shall be due in the case of your removal as CEO within
twenty-four (24) months following a Change in Control, if you are offered
another professional position in the Company with equivalent target compensation
in the Madrid, Spain area.


No severance compensation shall be due in case of the termination of your
employment for any reason, whether with or without Cause, or for your
resignation for Good Reason, on or after the expiration of the Initial Term or
at any time during the Extension Term.
                                                  
1 Change in Control shall have the same meaning as defined in the Company’s 2010
Incentive Plan.



  
6
64421-6

--------------------------------------------------------------------------------



The relevant tax withholdings and Social Security deductions shall be applied to
the Severance Compensation, if applicable.


•
Continued Benefits– Additionally, for eighteen (18) months after the termination
of your employment by the Company (for reasons other than for Cause) or by you
if you resign for Good Reason, you will continue to receive (i) your car benefit
(although you will be responsible for your own gas, maintenance and other
usage-related expenses); (ii) health benefits; and (iii) the use of your Company
provided laptop computer and cell phone. (You will be responsible for the cost
of any phone calls and will be excluded from logging in to the Company network.)
Once this eighteen (18) month period has elapsed, you are requested to return
the car, the laptop computer and the cell phone, in good working condition, to
the Company. For the avoidance of doubt, the continuation of benefits does not
apply if you resign or retire (other than as a result of your resignation for
Good Reason).



•
Pension Payments– For a period of eighteen (18) months after the involuntary
termination of your employment by the Company (for reasons other than for Cause)
or by you if you resign for Good Reason, the Company will continue making
contributions to the pension plan and providing you with tax advice.



Antonio, I know you will continue to make many contributions to the success of
this Company. If you have any questions, please feel free to contact me at (973)
617-5768.


To conclude, we kindly request you to sign below as acknowledgment of receipt
and agreement with the terms and conditions of this letter.


Sincerely,


/s/ Deborah Derby


Deborah Derby
Vice Chair & EVP, Toys “R” Us, Inc.






I received the original and I agree with its contents
Signed by Antonio Urcelay






/s/ Antonio Urcelay                 Date: October 16, 2013
Antonio Urcelay





  
7
64421-6

--------------------------------------------------------------------------------



ADDENDUM A


NON-COMPETITION AND POST-CONTRACTUAL OBLIGATIONS


Non-Competition


During your employment and for a period of twenty-four (24) months following
your last date of employment with the Company for any reason (the “Restricted
Period”), you will not, without prior written consent of the Company, whether on
your own behalf or on behalf of or in conjunction with any person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or
indirectly:


(A)    engage in any business that directly or indirectly is a “Competitive
Business.” A “Competitive Business” means any Person engaged wholly or in part
(directly or through one or more subsidiaries) in the retail sale or
distribution (including in stores or via mail order, e-commerce, or similar
means) of “Competing Products,”2 if more than one-third (1/3) of such Person's
gross sales for the twelve (12) month period preceding such time (or with
respect to the period after your termination date, as of such termination date)
are generated by engaging in such sale or distribution of Competing Products;3 


(B)    enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;


(C)    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or


(D)    interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its affiliates.


(E)    Notwithstanding anything to the contrary in this Agreement, you may,
directly or indirectly own, solely as a passive investment, securities of any
Person engaged in a


                                               
2 “Competing Products” means, with respect to the Executive at any time, (1)
toys and games, (2) video games, computer software for children, and electronic
toys or games, (3) juvenile or baby products, apparel, equipment, furniture, or
baby related consumables, (4) wheeled goods for children, and (5) any other
product or group of related products that represents more than twenty (20)
percent of the gross sales of the Company and its affiliates and subsidiaries
for the twelve (12) month period preceding such time (or with respect to the
period after the Executive’s termination date, as of such termination date).
3 Without limiting the foregoing, the term “Competitive Business” shall in any
event include Wal-Mart, K-Mart/Sears, Target, Amazon.com, Buy Buy Baby, Mattel,
Hasbro, Tesco, Carrefour, Zellers, Ravensburger, King Jouet, Eroski, Famosa,
Argos, Asda,  Auchan, Leclerc, La Grande Recre, Karstadt, Real, Kaufhof,
Mueller, El Corte Ingles, Loblaws and any of their respective parents,
subsidiaries, affiliates or commonly controlled entities.



  
1
64421-6

--------------------------------------------------------------------------------



Competitive Business which are publicly traded on a national or regional stock
exchange or on the over-the-counter market or privately held if you (x) are not
a controlling Person of, or a member of a group which controls, such Person and
(y) do not, directly or indirectly, own 3% or more of any class of securities of
such Person who is publicly traded or privately held.


Non-Solicitation of Employees
In addition, during the Restricted Period, you will not, whether on your own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:
(A)     solicit to leave the employment of, or encourage any employee of the
Company to leave the employment of the Company; or
(B)     hire any such employee (other than clerical or administrative support
personnel) who was employed by the Company as of the date of your termination of
employment with the Company or who left the employment of the Company coincident
with, or within one year prior to, the termination of your employment with the
Company.
Non-Solicitation of Third Parties
During the Restricted Period, you will not, directly or indirectly, solicit to
leave the employment of, or encourage to cease to work with, as applicable, the
Company any consultant, supplier or service provider then under contract with
the Company.


Compensation 


As a compensation for the obligations set forth herein, you shall receive:


i.
50% of your Annual Base Pay for each year shall be deemed to constitute special
consideration for each year in which the non-competition obligation will be in
force. Such compensation shall be paid by the Company in twelve (12) equal
monthly installments starting from October 31, 2013 and continuing until October
30, 2014, and in eleven (11) equal monthly installments starting from October
31, 2014 and continuing until September 30, 2015. At your request and for your
convenience we have agreed to allocate the 50% of your Annual Base Pay for the
second year of the Initial Term over an eleven (11) month period. This amount is
part of the Annual Base Pay agreed with you in the letter agreement to which
this Addendum A is attached and will appear in your salary slip as
"non-competition compensation".



ii.
If your employment terminates prior to October 31, 2015 for any reason that does
not trigger Severance Compensation under your October 16, 2013 letter agreement,
you will not receive the remaining amount as compensation for the
non-competition obligation of up to the twenty-four (24) months. At the same
time, the non-competition obligation


  
2
64421-6

--------------------------------------------------------------------------------



will only be enforceable for the number of months you were paid the
non-competition compensation when terminated.


iii.
If your employment contract is terminated prior to October 31, 2015, and results
in the Company’s payment of Severance Compensation under your October 16, 2013
letter agreement, the non-competition obligation will be enforceable for
twenty-four (24) months. In this case, you acknowledge that the Company’s
payment of Severance Compensation significantly exceeds any amounts due to you
as statutory severance and such additional amounts are provided to you to ensure
that you comply with this non-competition agreement for the entire twenty-four
month period post termination.



iv.
The relevant tax withholdings and Social Security deductions shall be applied to
said amount, and shall not be taken into account when determining the daily
gross salary to calculate potential severance compensations.

 
The parties acknowledge that the provisions of the non-competition Covenant are
reasonable and necessary for the protection of the Company and its subsidiaries.
The parties also acknowledge that the compensation stated above is appropriate
taking into account the limited scope of the industry stated in the clause. In
addition, you further acknowledge that the Company and its parent, affiliates
and/or subsidiaries will be irreparably harmed if such covenants are not
specifically enforced.  Accordingly, should you default the obligation to
refrain from competition, you shall reimburse the Company any compensation paid
hereby. In addition, the Company shall be able to claim for damages, pursuant to
Article 1124 of the Civil Code.




I received the original and I agree with its contents
Signed by Antonio Urcelay






_______________________________        Date: ________________
Antonio Urcelay                    
 


Acknowledged and agreed to by:




Toys “R” Us, Inc.
                
______________________________
By:    Deborah Derby
Title:    Vice Chair & EVP, Toys “R” Us, Inc.

  
3
64421-6

--------------------------------------------------------------------------------



ADDENDUM B




2013 Annual Bonus
 
 
 
 
Time Period
2/1 to 10/31
 
11/1 to 1/31
 
Title
President, Europe
 
Chief Executive Officer
 
Base Salary
€582,000
 
€1,000,000
 
Target Bonus %
110%
 
150%
 
Full Year Target Bonus
€640,200
 
€1,500,000
 
Days in Role
273
 
92
 
Base Salary Earnings
€435,304
 
€252,055
 
Target Bonus for Time Period
€478,835
 
€378,082
 
 
 
 
 
 
 
Target
 
Target
 
MIP Metrics
Weighting
 
Weighting
 
Consolidated EBITDA
15%
 
30%
 
Consolidated Cash Flow
5%
 
20%
 
US Domestic EBITDA
-
 
20%
 
International EBITDA
-
 
10%
 
 
 
 
 
 
Country EBITDA
45%
 
 
 
United Kingdom
9%
 
 
 
Central Europe
9%
 
 
 
Iberia
9%
 
 
 
France
9%
 
 
 
Canada
9%
 
 
 
 
 
 
 
 
Country Cash Flow
15%
 
 
 
United Kingdom
3%
 
 
 
Central Europe
3%
 
 
 
Iberia
3%
 
 
 
France
3%
 
 
 
Canada
3%
 
 
 
 
 
 
 
 
Financial Component Weighting
80%
 
80%
 
Personal Component Weighting
20%
 
20%



Note: From 7/1 until the Commencement Date, you also held the title of Interim
CEO and from the Commencement Date until 10/31 you held the title of CEO, but
your bonus for this period is being calculated as noted above for this period.



  
1
64421-6

--------------------------------------------------------------------------------



ADDENDUM C
SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (“Agreement”) is entered into as of this
___ day of __________________________, 20__, between TOYS “R” US, INC. and its
subsidiaries, including but not limited to, TOYS “R” US – DELAWARE, INC. and
TOYS R US IBERIA, S.A., and any successor thereto (collectively, the “Company”)
and ___________ (the “Executive”).
The Executive and the Company agree as follows:
1.    The employment relationship between the Executive and the Company and its
subsidiaries and affiliates, as applicable, terminated on
_________________________________ (the “Termination Date”).
2.    In accordance with the Executive’s Employment Agreement, Executive is
entitled to receive certain payments and benefits after the Termination Date.
3.    In consideration of the above, the sufficiency of which the Executive
hereby acknowledges, the Executive, on behalf of the Executive and the
Executive’s heirs, executors and assigns, hereby releases and forever discharges
the Company, its parent Company and/or any related Company and all of each of
their members, parents, affiliates, subsidiaries, divisions, any and all current
and former directors, officers, employees, agents, and contractors of all of the
foregoing companies, and affiliates and their heirs and assigns, and any and all
employee pension benefit or welfare benefit plans of the Company or its
affiliates, including current and former trustees and administrators of such
employee pension benefit and welfare benefit plans, from all claims, charges, or
demands, in law or in equity, whether known or unknown, which may have existed
or which may now exist from the beginning of time to the date of this Agreement,
including, without limitation, any claims the Executive may have arising from or
relating to the Executive’s employment or termination from employment with the
Company and its subsidiaries and affiliates, as applicable, including a release
of any rights or claims the Executive may have under Title VII of the Civil
Rights Act of 1964, as amended, and the Civil Rights Act of 1991 (which prohibit
discrimination in employment based upon race, color, sex, religion, and national
origin); the Americans with Disabilities Act of 1990, as amended, and the
Rehabilitation Act of 1973 (which prohibit discrimination based upon
disability); the Family and Medical Leave Act of 1993 (which prohibits
discrimination based on requesting or taking a family or medical leave); Section
1981 of the Civil Rights Act of 1866 (which prohibits discrimination based upon
race); Section 1985(3) of the Civil Rights Act of 1871 (which prohibits
conspiracies to discriminate); the Employee Retirement Income Security Act of
1974, as amended (which prohibits discrimination with regard to benefits); any
other federal, state or local laws against discrimination; or any other federal,
state, or local statute, or common law relating to employment, wages, hours, or
any other terms and conditions of employment. This includes a release by the
Executive of any claims for wrongful discharge, breach of contract, torts or any
other claims in any way related to the Executive’s employment with or
resignation or termination from the Company and its subsidiaries and affiliates,
as applicable. This release also includes a release of any claims for age
discrimination under the Age Discrimination in Employment Act, as amended
(“ADEA”) or any other federal, state or local statute or common law in this
sense that may be applicable. The ADEA requires that the Executive be advised to
consult with an attorney before the Executive waives any claim under ADEA. In
addition, the ADEA provides the Executive with at least 21 days to decide
whether to waive claims under ADEA and seven days after the Executive signs the
Agreement to revoke that waiver. This release does not release the Company from
any obligations due to the Executive under the Executive’s

  
1
64421-6

--------------------------------------------------------------------------------



Employment Agreement or under this Agreement, any rights Executive has to
indemnification by the Company and any vested rights Executive has under the
Company’s employee pension benefit and welfare benefit plans.
Additionally, in consideration of the foregoing, the Company agrees to release
and forever discharge the Executive and the Executive’s heirs, executors and
assigns from any claims, charges or demands, and/or causes of action whatsoever,
in law or in equity, whether known or unknown, which may have existed or which
may now exist from the beginning of time to the date of this Agreement,
including, but not limited to, any claim, matter or action related to the
Executive’s employment and/or affiliation with, or termination and separation
from the Company and its subsidiaries and affiliates or related companies;
provided that such release shall not release the Executive from any loan or
advance by the Company or its subsidiaries or affiliates, as applicable, a
breach of Executive’s fiduciary obligations under New Jersey state law or a
breach of the Executive’s Non-Competition and Post-Contractual Obligations
Agreement, or the corresponding federal, state, or local statute, or common law
that may be applicable.
4.    The Company agrees to indemnify and defend you against any claims brought
against you by third parties, as a result of acts you performed in the course of
and within the scope of your employment with the Company.  The Company will not
defend and indemnify you for any acts performed outside of the scope of your
employment, including but not limited to, acts of fraud, gross negligence,
misconduct and willful violations of Company policies.  You agree to give prompt
written notice to the Company of any such third party claims. 
5.    This Agreement is not an admission by either the Executive or the Company
of any wrongdoing or liability.
6.    The Executive waives any right to reinstatement or future employment with
the Company and its subsidiaries and affiliates following the Executive’s
separation from the Company and its subsidiaries and affiliates on the
Termination Date.
7.    The Executive agrees and allows the Company to deduct any amount due at
the termination date by the Executive, from the amounts that should be paid by
the Company to him, if any.
8.    The Executive agrees not to engage in any act after execution of the
Agreement that is intended, or may reasonably be expected to harm the
reputation, business, prospects or operations of the Company or its subsidiaries
or affiliates or their respective officers, directors, stockholders or
employees. The Company further agrees that it will engage in no act which is
intended, or may reasonably be expected to harm the reputation, business or
prospects of the Executive.
9.    The Executive shall continue to be bound by the Non-Compete and
Post-Contractual Obligation Agreement.
10.    The Executive shall promptly return all Company and subsidiary and
affiliate property in the Executive’s possession, including, but not limited to,
Company or subsidiary or affiliate keys, credit cards, cellular phones, computer
equipment, software and peripherals and originals or copies of books, records,
or other information pertaining to the Company or subsidiary or affiliate
business; provided however, that in the event that Executive is terminated under
circumstances that give rise to certain “Continued Benefits” under Executive’s
employment letter agreement, he shall be permitted to maintain the benefits and
equipment contemplated thereunder, consistent with the terms and conditions set
forth therein.

  
2
64421-6

--------------------------------------------------------------------------------



11.    This Agreement represents the complete agreement between the Executive
and the Company concerning the subject matter in this Agreement and supersedes
all prior agreements or understandings, written or oral. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
12.    Each of the sections contained in this Agreement shall be enforceable
independently of every other section in this Agreement, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Agreement.
13.    It is further understood that for a period of 7 days following the
execution of this Agreement in duplicate originals, the Executive may revoke
this Agreement, and this Agreement shall not become effective or enforceable
until the revocation period has expired. No revocation of this Agreement by the
Executive shall be effective unless the Company has received within the 7 day
revocation period, written notice of any revocation, all monies received by the
Executive under this Agreement and the Executive’s Employment Agreement and all
originals and copies of this Agreement.
14.    This Agreement has been entered into voluntarily and not as a result of
coercion, duress, or undue influence. The Executive acknowledges that the
Executive has read and fully understands the terms of this Agreement and has
been advised to consult with an attorney before executing this Agreement.
Additionally, the Executive acknowledges that the Executive has been afforded
the opportunity of at least 21 days to consider this Agreement.
The parties to this Agreement have executed this Agreement as of the day and
year first written above.                    


THE COMPANY




By:                        
Name:
Title:




ANTONIO URCELAY




                        









  
3
64421-6